        Case 3:19-cv-01915-RNC Document 1 Filed 12/05/19 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                                             for the
                            District of Connecticut at New Haven


                                                       )    Case No. 19-1915
      MEGAN L. (BROOKS) EASTWOOD                       )
      Plaintiff                                        )    The Hon. _____________________
                                                       )
      -v-                                              )                    COMPLAINT
      UNITED STATES OF AMERICA                         )
      UNITED STATES POSTAL SERVICE                     )
      and                                              )
      ROBERTA C. NIEVES                                )
__________________________________________)


1.    Plaintiff Megan L. (Brooks) Eastwood, of New London, Connecticut, brings this complaint
      for injuries arising out of a motor vehicle collision, involving a Postal vehicle, against the
      United States of America, United States Postal Service and Postal Service agent, servant
      or employee, Roberta C. Nieves, of Norwich, Connecticut, pursuant to the Federal Torts
      Claims Act (“FTCA”), 28 U.S.C. Sec. 1346(b).
2.    Plaintiff has exhausted her claims and fulfilled the statutory notice requirements by filing
      the required notice form, in a timely manner, with the Defendant (See Ex. A) and having
      her claims denied. See Ex. B (Denial with consent to sue)
3.    The Claim for an amount more than $75,000, exclusive of interest and court costs,

                                         INTRODUCTION
4.    This lawsuit arises out of money damages due to bodily injuries, related medical bills,
      permanency, and pain and suffering that were directly and proximately caused by a two-
      vehicle collision occurring in North Stonington, Connecticut. On December 10, 2017, the
      Plaintiff was proceeding on Pendleton Hill Road when the Defendant USPS mail delivery
      driver did, suddenly and without warning, pull out and across the Plaintiff’s lane of travel,
      in violation of Connecticut General Statutes, Section 14-247a by failing to yield the right
      of way, and thereby causing a forceful collision and substantial and permanent injuries.
      The failure to be watchful and/or yield the right of way when she had a duty to do so, did
      directly and proximately cause the injuries complained of. The Defendant operator was
        Case 3:19-cv-01915-RNC Document 1 Filed 12/05/19 Page 2 of 4




      acting in her scope of Federal employment as an agent, servant or employee of the United
      States Postal Service, in the line of work, when the incident occurred.
                                JURSIDICTION AND VENUE
5.    This Court has jurisdiction over this claim against the United States of America Postal
      Service pursuant to §409(a) of the Postal Reorganization Act, which grants federal district
      courts “original but not exclusive jurisdiction over all actions brought by or against the
      Postal Service.” 39 U.S.C. §409(a); see also Licata v. United States Postal Serv., 33 F.3d
      259, 261 (3d Cir. 1994) (holding that §409(a) grants subject matter jurisdiction to district
      courts when the Postal Service is a party to the suit).
6.    This Court further has jurisdiction of this claim against the Untied States for money,
      damages pursuant to 28 U.S.C. Sec. 1402(b)(1).
7.    The acts or omissions giving rise to the claim occurred in the District of Connecticut,
      nearest to the New Haven Federal District Court; and therefore, venue is proper under 28
      U.S.C. Sec. 1402(b).
8.    Diversity of jurisdiction exists between the parties as the Plaintiff lives in Connecticut and
      the Defendant driver resides in Connecticut and the amount claimed in controversy is
      greater than $75,000 exclusive of interest and costs.
                                                PARTIES
9.    The Plaintiff is Megan L. (Brooks) Eastwood of 897 Bank Street, City of New London,
      County of New London, Connecticut, 06320.
10.   The Defendant United States of America United States Postal Service, is sued as the postal
      vehicle owner and as the employer vicariously responsible for Megan (Brooks) Eastwood’s
      personal injuries and associated costs, and pain and suffering, caused by the negligent or
      wrongful acts or omissions of its employee, Roberta C. Nieves.
11.   The Defendant is Roberta C. Nieves resides at 122 North Street, City of Norwich, County
      of New London, State of Connecticut, 06360. At all times herein, Roberta C. Nieves was
      acting as an agent, servant or employee of the United States of America - United States
      Postal Service (“USPS”) within the scope of her office or employment under circumstances
      where the USPS, if a private person, would be liable to the Plaintiff in accordance with the
      laws of the State of Connecticut. (See 28 U.S.C. Sec 1346(b)(1)


                                        ALLEGATIONS
12.   On December 10, 2017, at approximately 12:34 pm, Megan L. (Brooks) Eastwood
      (hereinafter referred to as the "Plaintiff"), was established in her lane of travel, driving her
      Dodge, Durango southbound on Pendleton Hill Road, also known as Route 49, in North
      Stonington, Connecticut, approaching the private entrance or driveway to the building
      known as 7 Pendleton Hill Road.
13.   At approximately the same date and time, Roberta C. Nieves (hereinafter referred to as the
      “Defendant Driver), operating her United States Postal Service Chevy mail truck had
      already pulled into the private drive for 7 Pendleton Hill Road when suddenly and without

                                            Page 2 of 4
           Case 3:19-cv-01915-RNC Document 1 Filed 12/05/19 Page 3 of 4




      warning, Defendant pulled across Plaintiff’s lane of travel, thereby causing a severe
      forceful collision. Defendant was operating her vehicle as an employee of the USPS.
14.   With both vehicles disabled and injuries reported at the scene, the Plaintiff was
      immediately taken by ambulance to the emergency room where she was first treated for
      injuries that were the direct and proximate result of Defendant’s negligence.
15.   Injuries directly and proximately caused by the Defendant to the Plaintiff include, painful
      and traumatic injury to her:
          a. Neck,
          b. Right shoulder,
          c. Back,
          d. Head and Face including nose and right eye, with accompanying headaches
          e. Abdomen.
16.   Some or all of these injuries, including the neck, right shoulder and headaches are lasting
      and continue to cause permanent injury to the Plaintiff. Others, such as the injury to her
      nose and abdomen, while temporarily severe, have since diminished.
17.   As a further result of the negligence and carelessness of the Defendant, the Plaintiff was
      and will be required to undergo a course of medical treatment and to spend monies for the
      emergency medical care, medical treatment, diagnostic studies, drugs, and devices
      necessitated by her injuries.
18.   As a further result of the negligence and carelessness of the Defendant, the Plaintiff was
      required to miss some time from work thereby incurring a loss of earnings that she would
      have otherwise been entitled to receive.
19.   As a further result of the negligence and carelessness of the Defendant, the Plaintiff has
      been and in the future will likely be unable to participate in certain meaningful activities in
      which she engaged prior to the accident or such meaningful activities now cause her
      significant pain and suffering while she attempts to participate.

                                         CAUSE OF ACTION
                                            Negligence

20.   The above claimed injuries and damages suffered by the Plaintiff were directly and
      proximately caused by the negligence and carelessness of the Defendant USPS through its
      agent or employee Nieves in one or more of the following ways, in that, while working,
      Nieves owed a duty yet:

      a)      Per se, violated Connecticut General Statutes, Section 14-247a in that “the driver
              of a vehicle within a business or residence area, emerging from an alley, driveway
              or building, shall stop such vehicle immediately prior to driving … shall yield the
              right-of-way to all vehicles approaching on such roadway”;
      b)      failed to stop in order to avoid the collision;
      c)      failed to be watchful of her surroundings, including oncoming or approaching
              vehicles already established in their lane of travel;
      d)      failed to be attentive to her surroundings, in particular the Plaintiff’s vehicle, while
              driving;
      d)      failed to exercise reasonable and proper control over her vehicle;

                                            Page 3 of 4
           Case 3:19-cv-01915-RNC Document 1 Filed 12/05/19 Page 4 of 4




      f)      failed to sound her horn or otherwise warn of her impending approach;
      g)      failed to align her vehicle such that she could make good use of her visibility,
              including through the use of her mirrors, prior to pulling out into a lane of travel
              where she expected vehicles to be travelling at approximately 45 MPH; and
      h)      failed to otherwise turn her vehicle such that she could safely avoid a collision when
              it was her duty to do so.

                                     PRAYER FOR RELIEF

21.   The Plaintiff respectfully requests a judgment against the Defendant United States of
      America – United States Postal Service for:

      a.      Compensatory damages for the losses and injuries cited above including pain,
              suffering, permanent physical injury, temporary injuries, headache, loss of range of
              motion inflicted upon Mrs. Megan (Brooks) Eastwood that resulted from the
              negligence, wrongful acts or omissions of Defendant’s employee and agent,
              Roberta C. Nieves
      b.      Such other relief as this Court deems just and proper.


Dated: December 4, 2019                      Respectfully submitted,
                                             THE PLAINTIFF
                                             MEGAN L. (BROOKS) EASTWOOD



                                             /s/ James Alexander Hall, IV
                                             James Alexander Hall, IV (#21486)
                                             Hall Law & Associates, LLC
                                             P.O. Box 1774
                                             Pawcatuck, CT 06379
                                             Telephone:     (401) 596-4401
                                             Email:         JHall@HallLawAssociates.com
                                                            Cathy@HallLawAssociates.com
                                             Attorneys for Plaintiff




                                           Page 4 of 4
